Citation Nr: 1140020	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  95-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from January 12, 1998, for residuals of cold injuries to the right hand.   

2.  Entitlement to a rating in excess of 20 percent from January 12, 1998, for residuals of cold injuries to the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION


The Veteran had active duty service from September 1945 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's Law Judge before whom the Veteran appeared for a hearing in November 2002 is no longer employed by the Board.  The Veteran was informed of this fact and that he could request to attend another hearing to be conducted by a Veteran's Law Judge who will adjudicate the Veteran's claim.  In September 2011, the Veteran indicated that he desired to attend another hearing to be conducted by a Veteran's Law Judge at his local RO.  The Veteran must be scheduled for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.  After the hearing is conducted, or the appellant cancels the hearing or fails to report, the case should be returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



